Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 as originally filed on 6/27/2019 are currently pending and considered below. 

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 recites "A method of continuously verifying user identity in a clinical trial session or informed consent session with at least two persons present via a voice-based user interface, wherein comprising." The term “wherein” preceding “comprising” should be deleted. Appropriate correction is required. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 21 is directed to a “computer program product,” which under broadest reasonable interpretation could be construed as a computer readable medium The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and See MPEP 2111.01. 
Therefore, given the broadest reasonable interpretation of the claim, the recited machine learning tool could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.   

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-21 are within the four statutory categories.  Claims 1-10 are drawn to a device, which is within the category of machines, Claims 11-20 are drawn to a method, which is within the category of processes, and Claim 21 is drawn to a CRM, which is within the category of manufactures.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claims 1, which is a representative claim for all claims 1-21, which is addressed below for 101 explanation purposes, recites: An electronic device, comprising: 
a microphone; a speaker; at least one processor; and
at least one memory comprising computer program code, wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the electronic device to at least:
monitor voice input to the microphone, in a clinical trial session or informed consent session with at least two persons present;
in response to detecting an utterance in the monitored voice input:
apply voice recognition to the detected utterance to determine a probability of the identity of a user, out of the at least two persons present, uttering the detected utterance matching an identity of a previously set up clinical trial participant; and
in response to the determined probability satisfying a predetermined probability rule:
determine the identity of the user, out of the at least two persons present, to be successfully verified as the previously set up clinical trial participant; and
collect one or more clinical trial entries via a voice-based user interface.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may verify a patient’s identity. Similarly, the limitation of determine a probability of the identity of a user, out of the at least two persons present, uttering the detected utterance matching an identity of a previously set up clinical trial participant, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity which includes managing personal behavior or interactions between people including following rules or instructions. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could determine a probability of the identity of a user, out of the at least two persons present, uttering the detected utterance matching an identity of a previously set up clinical trial participant, and determine the identity of the user in their mind. For example, by comparing the voice to a known person’s voice. 
Dependent Claims 2-10 and 12-20 include other limitations, for example Claim 2 recites, “wherein the detected utterance comprises a login response uttered in response to a login request voice output,” but this only serves to further limit the abstract idea, and hence is 

Step 2A of the Alice/Mayo Test - Prong Two
An electronic device, comprising: 
a microphone; a speaker; at least one processor; and
at least one memory comprising computer program code, wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the electronic device to at least:
monitor voice input to the microphone, in a clinical trial session or informed consent session with at least two persons present;
in response to detecting an utterance in the monitored voice input:
apply voice recognition to the detected utterance to determine a probability of the identity of a user, out of the at least two persons present, uttering the detected utterance matching an identity of a previously set up clinical trial participant; and
in response to the determined probability satisfying a predetermined probability rule:
determine the identity of the user, out of the at least two persons present, to be successfully verified as the previously set up clinical trial participant; and
collect one or more clinical trial entries via a voice-based user interface.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-21 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a microphone; a speaker; at least one processor; and at least one memory comprising computer program code, wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the electronic device to at least,” “apply voice recognition to the detected utterance,” “via a voice-based user interface,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paras. [0054] – [0061] of the Present Specification.
Well-Understood, Routine, Conventional Activity – for example, the recitation of “collect one or more clinical trial entries,” which amounts to storing and retrieving information in memory, see MPEP 2106.05(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “in a clinical trial session or informed consent session with at least two persons present,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paras. [0054] – [0061] of the Present Specification (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
the recitation of “in a clinical trial session or informed consent session with at least two persons present,” which amounts to selecting a particular data source or type of data to be manipulated see MPEP 2106.05(g)
Similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), selecting information based on types of information and availability of information in a power-grid environment, for collection, analysis and display is insignificant extra solution activity
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites receiving, communicating, and transmitting data
Dependent Claims 2-10 and 12-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receiving” feature of dependent Claims 3, 5, 13, 15; the “output” feature of dependent Claims 4, 9, 14, 19), performing repetitive calculations (e.g. the “compare” feature of dependent Claims 7, 8, 17, 18), storing and retrieving information in memory (e.g., the “save” feature of dependent Claim 3, 6, 13, 16), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 2 and 12).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0089098 to Schoenberg (“Schoenberg”) in view of WIPO Patent Publication No. WO-2020187300 to Chen (“Chen”).

Regarding claim 1, Schoenberg discloses: 
An electronic device (Schoenberg, 0026: system 100), comprising:
a microphone (Schoenberg, 0040: a microphone); a speaker (Schoenberg, 0074: computer speakers); at least one processor (Schoenberg, 0171: a programmable processor); and
at least one memory comprising computer program code (Schoenberg, 0171: a machine-readable storage device), wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the electronic device to at least (Schoenberg, 0171: executing a program of instructions to perform functions of the invention):
monitor voice input to the microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input), in a clinical trial session or informed consent session with at least two persons present (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
apply voice recognition to the detected utterance out of the at least two persons present (Schoenberg, 0040: speech is converted to text using voice recognition), 
out of the at least two persons present (Schoenberg, 0040, Fig. 10: a session including a patient and care provider), 
collect one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial). 
The method of Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite to determine a probability of the identity of a user uttering the detected utterance matching an identity of a previously set up clinical trial participant, in response to the determined probability satisfying a predetermined probability rule, determine the identity of the user to be successfully verified as the previously set up clinical trial participant. 
to determine a probability of the identity of a user (Li, page 9, para. 4: comparing voice similarity to determine that a voice signal is from the user), uttering the detected utterance matching an identity of a previously set up clinical trial participant (Li, page 9, para. 6: each user having a known voice verification model, which is a previously setup identity); and 
in response to the determined probability satisfying a predetermined probability rule (Li, page 9, para. 4: comparing voice similarity): determine the identity of the user (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user), to be successfully verified as the previously set up clinical trial participant (Li, page 9, para. 4: determining that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to determine a probability of the identity of a user uttering the detected utterance matching an identity of a previously set up clinical trial participant, in response to the determined probability satisfying a predetermined probability rule, determine the identity of the user to be successfully verified as the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the detected utterance comprises a login response uttered in response to a login request voice output (Schoenberg, 0041: a provider responds to a voice prompt, construed as an utterance, after logging into the system 100).

claim 3, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising a storage (Schoenberg, 0171: a data storage system), wherein, to collect the one or more clinical trial entries via the voice-based user interface (Schoenberg, 0040: a consumer and provider input information by speaking into a microphone), the at least one memory and the computer program code are configured to, with the at least one processor, cause the electronic device to: in response to receiving a clinical trial voice input, apply speech recognition to the received clinical trial voice input to convert the received clinical trial voice input to clinical trial text input (Schoenberg, 0040: speech is converted to text using voice recognition); and
save the converted clinical trial text input in a storage (Schoenberg, 0040: the converted speech is stored).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein, to collect the one or more clinical trial entries via the voice-based user interface, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: output a clinical trial voice query (Schoenberg, 0055 and Fig. 5A: outputting sensitive healthcare questions, such as “have you ever received treatment for this condition before?”).

Regarding claim 5, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the received clinical trial voice input comprises at least one of: a clinical trial diary command, a clinical trial diary answer, and input related to informed consent to the clinical trial (Schoenberg, 0075: voice responses can be provided to medical providers).

Regarding claim 6, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein, to collect the one or more clinical trial entries via the voice-based user interface, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: save the determined probability with the corresponding converted clinical trial text input in the storage (Schoenberg, 0040: the converted speech is stored).
Li teaches that it is old and well known in the art of healthcare to use voice recognition apply the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to apply the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
Li teaches that it is old and well known in the art of healthcare to use voice recognition wherein, to apply the voice recognition to the received clinical trial voice input, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: compare phonetical content of the received clinical trial voice input to a previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 7: previously obtained user voice samples are used to continually train a voice model),
wherein the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include wherein, to apply the voice recognition to the received clinical trial voice input, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: compare phonetical content of the received clinical trial voice input to a previously collected voice print of the previously set up clinical trial participant, wherein the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein, to apply the voice recognition to the detected utterance, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: compare phonetical content of the detected utterance to a previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 7: previously obtained user voice samples are used to continually train a voice model, which is used to authenticate the current voice sample),
wherein the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include wherein, to apply the voice recognition to the detected utterance, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: compare phonetical content of the detected utterance to a previously collected voice print of the previously set up clinical trial participant, wherein the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

claim 9, the combination of discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: output a clinical trial voice query relating to a sensitive topic (Schoenberg, 0055 and Fig. 5A: outputting sensitive healthcare questions, such as “have you ever received treatment for this condition before?”) only when the applied voice recognition indicates that only the previously set up clinical trial participant is present (Schoenberg, 0075: voice responses can be provided in real time to medical providers during a teleconferencing session, meaning that the participant is present).

Regarding claim 10, the combination of discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: collect a voice sample from a user when setting the user up as a clinical trial participant (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial).
Li teaches that it is old and well known in the art of healthcare to use voice recognition to generate the voice print for the clinical trial participant from the collected voice sample (Li, page 9, para. 7: previously obtained user voice samples are used to continually train a voice model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to generate the voice print for the clinical trial participant from the collected voice sample, as taught by Li, because Li teaches that it is beneficial to use voice 

Regarding claim 11, Schoenberg discloses:
A method of continuously verifying user identity in a clinical trial session or informed consent session with at least two persons present via a voice-based user interface, (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider) wherein comprising:
monitoring, by a processor, voice input to a microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input) in the clinical trial session or informed consent session with at least two persons present (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting, by the processor, an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
applying, by the processor, voice recognition to the detected utterance out of the at least two persons present (Schoenberg, 0040: speech is converted to text using voice recognition), 
out of the at least two persons present (Schoenberg, 0040, Fig. 10: a session including a patient and care provider); and
collecting, by the processor, one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial). 
 
Li teaches that it is old and well known in the art of healthcare to use voice recognition to determine a probability of the identity of a user (Li, page 9, para. 4: comparing voice similarity to determine that a voice signal is from the user), uttering the detected utterance matching an identity of a previously set up clinical trial participant (Li, page 9, para. 6: each user having a known voice verification model, which is a previously setup identity); and 
in response to the determined probability satisfying a predetermined probability rule (Li, page 9, para. 4: comparing voice similarity): determine the identity of the user (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user), to be successfully verified as the previously set up clinical trial participant (Li, page 9, para. 4: determining that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to determine a probability of the identity of a user uttering the detected utterance matching an identity of a previously set up clinical trial participant, in response to the determined probability satisfying a predetermined probability rule, determine the identity of the user to be successfully verified as the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the detected utterance comprises a login response uttered in response to a login request voice output (Schoenberg, 0041: a provider responds to a voice prompt, construed as an utterance, after logging into the system 100).

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface comprises: in response to receiving a clinical trial voice input, applying, by the processor, speech recognition to the received clinical trial voice input to convert the received clinical trial voice input to clinical trial text input (Schoenberg, 0040: speech is converted to text using voice recognition); and
saving, by the processor, the converted clinical trial text input in a storage (Schoenberg, 0040: the converted speech is stored).

Regarding claim 14, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface further comprises: outputting a clinical trial voice query (Schoenberg, 0055 and Fig. 5A: outputting sensitive healthcare questions, such as “have you ever received treatment for this condition before?”).

Regarding claim 15, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the received clinical trial voice input comprises at least one of: a clinical trial diary command, a clinical trial diary answer, and input related to informed consent to the clinical trial (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 16, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface further comprises: applying, by the processor, the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant; and
saving, by the processor, the determined probability with the corresponding converted clinical trial text input in the storage. (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the applying of the voice recognition to the received clinical trial voice input comprises: comparing, by the processor, phonetical content of the received clinical trial voice input to a previously collected voice print of the previously set up clinical trial participant,
wherein the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant (Perry, [0026]: staff include physicians and nurses).

Regarding claim 18, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the applying of the voice recognition to the detected utterance comprises: comparing, by the processor, phonetical content of the detected utterance to a previously collected voice print of the previously set up clinical trial participant,
wherein the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant. (Perry, [0026]: staff include physicians and nurses).

Regarding claim 19, the combination discloses each of the limitations of claim 14, as discussed above, and further discloses:
outputting, by the processor, a clinical trial voice query relating to a sensitive topic only when the applied voice recognition indicates that only the previously set up clinical trial participant is present (Perry, [0026]: staff include physicians and nurses).

Regarding claim 20, the combination discloses each of the limitations of claim 17, as discussed above, and further discloses:
collecting, by the processor, a voice sample from a user when setting the user up as a clinical trial participant; and
generating, by the processor, the voice print for the clinical trial participant from the collected voice sample. (Perry, [0026]: staff include physicians and nurses).

Regarding claim 21, Schoenberg discloses:
A computer program product comprising at least one computer-readable storage medium, wherein the computer-readable storage medium comprising a set of instructions, which, when executed by one or more processors, cause an electronic device to at least perform (Schoenberg, 0026: system 100):
monitoring voice input to a microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input) in a clinical trial session or informed consent session with at least two persons present (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
applying voice recognition to the detected utterance to determine a probability of the identity of a user, out of the at least two persons present (Schoenberg, 0040: speech is converted to text using voice recognition), 
out of the at least two persons present (Schoenberg, 0040, Fig. 10: a session including a patient and care provider); and
collecting one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial). 
The method of Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite to determine a probability of the identity of a user uttering the detected utterance matching an identity of a previously set up clinical trial participant, in  
Li teaches that it is old and well known in the art of healthcare to use voice recognition to determine a probability of the identity of a user (Li, page 9, para. 4: comparing voice similarity to determine that a voice signal is from the user), uttering the detected utterance matching an identity of a previously set up clinical trial participant (Li, page 9, para. 6: each user having a known voice verification model, which is a previously setup identity); and 
in response to the determined probability satisfying a predetermined probability rule (Li, page 9, para. 4: comparing voice similarity): determine the identity of the user (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user), to be successfully verified as the previously set up clinical trial participant (Li, page 9, para. 4: determining that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to determine a probability of the identity of a user uttering the detected utterance matching an identity of a previously set up clinical trial participant, in response to the determined probability satisfying a predetermined probability rule, determine the identity of the user to be successfully verified as the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686




/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686